DETAILED ACTION
1.	This communication is in response to the Application filed on 5/14/2021. Claims 1-20 are pending and have been examined.  
Claim Rejections - 35 USC § 103
2.	Claims 1-2, 6-9, 13-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, et al. (US 8380488; hereinafter LIU) in view of M. Liu (US 20170024663; hereinafter MLIU).
As per claim 1, LIU (Title: Identifying a Property of a Document) discloses “A computer implemented method comprising: 
receiving, via a user interface, user-generated content comprising an input text string for publication by [ a network-based content publisher ] (LIU, [Abstract], a sequence of characters .. is segmented into features .. A respective score for each of multiple languages is determined based on the features and a respective language model; col. 2, lines 8-13, A language score for each of multiple languages can be determined); 
predicting, by one or more processors, that the input text string is in a first language of a plurality of different languages (LIU, col. 2, lines 8-13, A most likely language .. can be identified based on a highest language score; col. 8, line 19, processor);
 [ modifying, by the one or more processors based at least in part on the predicting, text from the input text string to generate second content comprising an updated text string ]; and 
[ causing publication of the second content comprising the updated text string by the network-based content publisher ].”  
LIU does not expressly disclose “a network-based content publisher .. Attorney Docket No. 2043.K70US1 28 Client Docket No. P3298US1……modifying .. text from the input text string to generate second content comprising an updated text string .. causing publication of the second content comprising the updated text string by the network-based content publisher.” However the feature is taught by MLIU (Title: Category recommendation using statistical language modeling and a gradient boosting machine).   
In the same field of endeavor, MLIU teaches: [Abstract], “an input text string is received;” [0019] “a network-based marketplace that responds to requests for product listings, publishes publications comprising item listings of products available on the network-based marketplace” and [0056] “A text normalization component then normalizes the text .. removing superfluous or unnecessary terms ..” which teaches a ready mechanism to identify and remove any select terms (including named entities) as text update for any purpose such as for more accurate language translation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MLIU in a system (as taught by LIU) to perform text normalization as update for the purpose of improving language translation.
As per claim 2 (dependent on claim 1), LIU in view of MLIU further discloses “wherein modifying the text from the input text string comprises: removing spam from the input text string, an incoherent phrase in the input text string, a nonsensical phrase in the input text string, profanity in the input text string, or any combination thereof, based at least in part on the predicting that the input text string is in the first language (MLIU, [0056], A text normalization component then normalizes the text .. removing superfluous or unnecessary terms <read on a ready mechanism for removing any term chosen>).”
As per claim 6 (dependent on claim 1), LIU in view of MLIU further discloses “applying a language identification model to the input text string; and determining, based at least in part on the language identification model, a confidence score associated with the input text string being in the first language of the plurality of different languages, wherein predicting that the input text string is in the first language is based at least in part on the confidence score (LIU, Abstract, a sequence of characters .. is segmented into features .. A respective score for each of multiple languages is determined based on the features and a respective language model; col. 2, lines 8-13, A language score for each of multiple languages can be determined; col. 2, lines 8-13, A most likely language .. can be identified based on a highest language score).”
As per claim 7 (dependent on claim 6), LIU in view of MLIU further discloses “wherein determining the confidence score further comprises: calculating a plurality of gradient boosting values for a plurality of language identification models; and generating a plurality of weighted confidence scores using the calculated gradient boosting values, wherein the input text string is predicted to be in the first language based at least in part on the plurality of weighted confidence scores (MLIU, [Abstract], a statistical language model (SLM) algorithm performed on the input text string .. A gradient boosting machine (GBM) is then used .. a log prior probability for each of the leaf categories .. calculate an ordered list of recommended leaf categories with corresponding scores; [0044], the SLM ranking score (SRS) for each leaf category is calculated by adding together the (weighted) individual SLP scores and LPP scores; LIU, col. 2, lines 8-13, A most likely language .. can be identified based on a highest language score).”
Claims 8-9, 13-14 (similar in scope to claims 1-2, 6-7) are rejected under the same rationales as applied above for claims 1-2, 6-7. 
Claims 15-16, 20 (similar in scope to claims 1-2, 6) are rejected under the same rationales as applied above for claims 1-2, 6. 

3.	Claims 3-5, 10-12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of MLIU, and further in view of Nikoulina, et al. (US 20140163951; hereinafter NIKOULINA).
As per claim 3 (dependent on claim 1), LIU in view of MLIU further discloses “wherein modifying the text from the input text string comprises: [ translating the input text string from the first language to a second language ] based at least in part on the predicting that the input text string is in the first language, wherein causing publication of the second content comprises causing publication of [ the input text string translated from the first language to the second language ] (see Claim 1 rejections).”  
LIU in view of MLIU does not expressly disclose “translating the input text string from the first language to a second language ..” However the feature is taught by NIKOULINA (Title: Hybrid adaptation of named entity recognition).   
In the same field of endeavor, NIKOULINA teaches: [Abstract] “A machine translation method includes receiving a source text string and identifying any named entities .. A first translation protocol includes forming a reduced source string from the source text string in which the named entity is replaced by a placeholder, translating the reduced source string by machine translation to generate a translated reduced target string, while processing the named entity separately to be incorporated into the translated reduced target string.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of NIKOULINA in a system (as taught by LIU and MLIU) for text translation.
As per claim 4 (dependent on claim 1), LIU in view of MLIU further discloses “[removing a named entity from the input text string to generate a second text string; translating the second text string from the first language to a second language; and adding the named entity into the translated second text string to generate the updated text string ] (MLIU, [0056], A text normalization component then normalizes the text .. removing superfluous or unnecessary terms <read on a ready mechanism for removing any term including named entities>; MLIU, [0003], Category recommendation is often used to aid listing of items <read on named entities> in auctions or online businesses).”
LIU in view of MLIU does not expressly disclose “removing a named entity from the input text string to generate a second text string; translating the second text string from the first language to a second language; and adding the named entity into the translated second text string to generate the updated text string.” However the feature is taught by NIKOULINA (Title: Hybrid adaptation of named entity recognition).   
In the same field of endeavor, NIKOULINA teaches: [Abstract] “A machine translation method includes receiving a source text string and identifying any named entities .. A first translation protocol includes forming a reduced source string from the source text string in which the named entity is replaced by a placeholder, translating the reduced source string by machine translation to generate a translated reduced target string, while processing the named entity separately to be incorporated into the translated reduced target string.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of NIKOULINA in a system (as taught by LIU and MLIU) for text translation with identified named entities to be removed and separately processed to be added back to the translated text.
As per claim 5 (dependent on claim 4), LIU in view of MLIU and NIKOULINA further discloses “parsing the input text string to identify one or more keywords; and comparing the one or more keywords to a plurality of named entities to identify the named entity in the input text string (MLIU, [0037], Overall rank score for an item <read on named entity> is a sum of the weights of matching keywords from the query in the item title; [0003], Category recommendation is often used to aid listing of items in auctions or online businesses).” 
Claims 10-12 (similar in scope to claims 3-5) are rejected under the same rationales as applied above for claims 3-5. 
Claims 17-19 (similar in scope to claims 3-5) are rejected under the same rationales as applied above for claims 3-5. 
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	9/6/2022

Primary Examiner, Art Unit 2659